Exhibit 10.1

 

AGUIAR, ET AL. v. ZEP INC., ET AL.

 

MEMORANDUM OF UNDERSTANDING

 

On January 23, 2014, the parties to the case entitled Aguiar, et al. v. Zep
Inc., et al., N.D. Cal. Case No. 3:13-cv-00563-RS) (referred to herein as
“Case”), mediated the Case before Mark S. Rudy, Esq. and reached the following
settlement (the “Settlement”) which is intended to be a full and final
resolution of the Case and all released claims to the extent as set forth
herein:

 

1.                                      Defendants, as referenced herein and as
released in the settlement, includes Zep Inc., Acuity Specialty Products, Inc.,
all present and former parent companies, subsidiaries, related or affiliated
companies, shareholders, officers, directors, employees, agents, attorneys,
insurers, successors and assigns, and any individual or entity which could be
jointly liable with Defendants, or any of them (hereinafter “Defendants”), and
their counsel of record.

 

2.                                      The settlement plaintiffs consist of the
Plaintiffs in the Case who are not in arbitration and also exclude Plaintiffs
David Ovadia, Theron Lee, Susan (Trau) Johnson, Robert Hoppe, Brian Calle, and
Gerald Turner (hereinafter “Settlement Plaintiffs”).

 

3.                                      Defendants agree to pay the principal
sum of $1,651,596.00 and $812,063.51 in interest accrued through January 23,
2014.  From and after January 23, 2014, additional interest shall accrue at the
rate of $452.49 per day from January 24, 2014 through the date of payment.

 

4.                                      Payment shall be made to the Palay Law
Firm Client Trust Account and shall be made within ten (10) business days of
execution of all of the individual settlement agreements.

 

5.                                      Defendants’ counsel shall prepare
individual settlement agreements and mutual releases for the Settlement
Plaintiffs.  Defendants’ counsel agree to provide Settlement Plaintiffs’ counsel
a form of an individual settlement agreement and mutual release within ten
(10) calendar days from January 23, 2014.  Defendants’ counsel agree to generate
individual settlement agreements and mutual releases within five (5) calendar
days after the parties have finalized the terms of the form settlement agreement
and mutual release.

 

6.                                      The claims to be released by the
Settlement Plaintiffs are set forth below:

 

For purposes of this Agreement, the “Released Claims” are defined as:  All
claims, demands, rights, liabilities, and causes of action of every nature and
description whatsoever, whether known or unknown, that were asserted in the
lawsuit, whether in tort, contract, statute, rule, ordinance, order, regulation,
or otherwise, for state wage and hour laws (including California Labor Code
sections 201-203, 221, 226, 2802, and 2698 et seq. (PAGA), and California
Business & Professions Code §17200 et seq.), and/or claims that could have been
asserted in the lawsuit, whether for economic damages, non-economic damages,
restitution, penalties, wages, liquidated

 

1

--------------------------------------------------------------------------------


 

damages, or interest arising out of the claims at issue, including:  claims for
failure to pay wages, for unlawful deductions, for failure to reimburse business
related expenses, for inaccurate wage statements, for unfair competition, and
for statutory and/or civil penalties pursuant to the California Labor Private
Attorney General Act.

 

7.                                      The parties further agree that the
individual settlement agreements and mutual releases shall include mutual
waivers of the protections afforded under California Civil Code Section 1542.

 

8.                                      The parties agree that, for purposes of
attorneys’ fees and costs, Settlement Plaintiffs are the prevailing parties and
Settlement Plaintiffs’ counsel shall be entitled to recovery of attorneys’ fees
and costs, with the amount of fees and costs to be set by the Court pursuant to
the parties’ motion practice.  The parties further agree that nothing in this
Memorandum of Understanding affects Defendants’ ability to challenge the
reasonableness and/or amount of the fees and costs sought by Settlement
Plaintiffs’ counsel.  The parties further understand and agree that Settlement
Plaintiffs’ counsel may file a motion for attorneys’ fees and costs after
execution of all of the individual settlement agreements and before final
judgment is entered in the Case.

 

9.                                      Settlement Plaintiffs’ counsel shall
have through 5 p.m. (PST) on January 31, 2014 to make a good faith effort to
obtain all of the Settlement Plaintiffs’ approvals of the terms of this
settlement.

 

10.                               Each party will be responsible for its own tax
obligations.

 

11.                               Settlement Plaintiffs’ counsel further
represent that no one who has entered into a settlement agreement with
Defendants in connection with the Britto, et al. v. Zep Inc., et al. lawsuit,
Alameda Superior Court, Case No. VG10553718 (“Britto Case”) other than those who
are already part of the Case has contacted them with regard to representations. 
Settlement Plaintiffs’ counsel agree that neither they nor their law firms,
Hathaway, Perrett, Webster, Powers, Chrisman & Gutierrez and The Palay Law Firm,
will solicit or seek to represent individuals who signed settlements in
connection with the Britto Action.

 

12.                               In the event there is any dispute concerning
any language or any provision of the final individual settlement agreements or
mutual releases and/or issues regarding this settlement, the matter shall be
submitted to the mediator, Mark S. Rudy, Esq., who shall serve as the binding
arbiter of such dispute.

 

13.                               The parties agree that this Memorandum shall
be a binding and enforceable agreement consistent with the terms herein.  The
parties agree that this Memorandum does not include all the terms that will be
included in the final formal agreement.

 

2

--------------------------------------------------------------------------------


 

Dated: January 23, 2014

HATHAWAY, PERRETT, WEBSTER,

 

POWERS, CHRISMAN & GUTIERREZ

 

 

 

 

 

/s/ Alejandro P. Gutierrez

 

Alejandro P. Gutierrez, on behalf of the Aguiar

 

Settlement Plaintiffs

 

 

 

 

Dated: January 23, 2014

THE PALAY LAW FIRM

 

 

 

 

 

/s/ Daniel J. Palay

 

Daniel J. Palay, on behalf of the Aguiar

 

Settlement Plaintiffs

 

 

 

 

Dated: January 23, 2014

HUNTON & WILLIAMS LLP

 

 

 

 

 

/s/ Kurtis A. Powell

 

Kurtis A. Powell

 

Attorneys for Defendants

 

Zep Inc. and Acuity Specialty Products, Inc.

 

3

--------------------------------------------------------------------------------